United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS AFFAIRS MEDICAL CENTER,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0762
Issued: July 13, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On February 18, 2015 appellant, through counsel, filed a timely appeal from a
January 20, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant was at fault in the creation of a $7,374.32 overpayment of
compensation that occurred from November 11, 2013 to March 8, 2014.
FACTUAL HISTORY
On May 6, 2010 appellant, then a 54-year-old housekeeping aid, filed a traumatic injury
claim alleging that on that date he injured his right hip, knee, wrist, ankle, shoulder, and neck
when he fell in the performance of duty. OWCP accepted the claim for sprains of the right wrist,
1

5 U.S.C. § 8101 et seq.

right ankle, right knee, lumbar spine, and neck, a contusion of the right hip, an aggravation of
preexisting osteoarthritis of the right knee, and displacement of an intervertebral lumbar disc
without myelopathy.
On February 7, 2011 appellant underwent a right total knee arthroplasty.2 He stopped
work on February 7, 2011 and returned to work on March 10, 2011. OWCP paid appellant
compensation for temporary total disability.
By decision dated December 7, 2012, OWCP granted appellant a schedule award for a 21
percent permanent impairment of the right leg. The award ran for 60.38 weeks from
September 14, 2012 to November 11, 2013.3
By letter dated December 11, 2012, OWCP advised appellant that his schedule award
would run through November 11, 2013, but that he could request to receive the remainder of his
schedule award as a lump sum if he was either working or receiving benefits from the Office of
Personnel Management (OPM).
On December 23, 2012 appellant notified OWCP that he wanted to receive the remainder
of his schedule award in a lump sum. On January 4, 2013 OWCP terminated his schedule award
compensation payments as he had elected a lump sum.
By letter dated January 27, 2013, appellant requested that OWCP continue paying him
monthly schedule award compensation. On February 6, 2013 OWCP informed him that it was
attempting to reinstate monthly payments. In a February 8, 2013 internal memorandum, it noted
that it had paid appellant $7,424.21 before stopping his schedule award compensation and that he
was entitled to compensation for an additional 302.36 days. OWCP indicated that its system did
not allow a schedule award to be reinstated once terminated and advised that it had placed
appellant on the periodic rolls effective February 10, 2013. It determined that it would issue
compensation for the period January 13 to February 9, 2013 on February 10, 2013 and noted that
it would need to manually terminate the schedule award prior to November 6, 2013.
On January 13, 2014 appellant left a message for OWCP to telephone him about his
compensation. In a memorandum documenting a January 13, 2014 telephone call, OWCP
advised him “of payment status and that he should have received payment dated January 11,
[2014] per [compensation] history.”
On May 29, 2013 appellant accepted a job offer from the employing establishment.
The record indicates that appellant was paid schedule award compensation through the
periodic rolls until March 9, 2014.
2

By decision dated December 6, 2010, OWCP denied appellant’s claim for compensation for time lost from work
due to a medical appointment on September 13, 2010. In a decision dated April 21, 2011, it denied his claim for
four hours of time lost for a medical appointment on October 18, 2011.
3

OWCP did not provide a copy of the December 7, 2012 decision to appellant’s authorized representative. On
December 10, 2012 counsel inquired when OWCP was going to issue a schedule award decision. On January 22,
2013 OWCP provided him with a copy of the December 7, 2012 schedule award decision.

2

On March 25, 2014 OWCP identified an overpayment of compensation because
appellant’s schedule award payments had not been manually terminated on November 6, 2013,
but instead continued through March 8, 2014. It noted that he was working full time while
receiving his schedule award payments.
On April 10, 2014 OWCP advised appellant of its preliminary determination that he
received an overpayment of compensation in the amount of $7,347.32 because he received
schedule award compensation from November 11, 2013 through March 8, 2014 to which he was
not entitled. It calculated the overpayment by determining the amount he received from
November 17, 2013 to March 8, 2014 to find an overpayment of $7,347.32. OWCP further
advised appellant of its preliminary determination that he was at fault in the creation of the
overpayment. It requested that he complete the enclosed overpayment recovery questionnaire
and submit supporting financial documents. Additionally, OWCP notified appellant that, within
30 days of the date of the letter, he could request a telephone conference, a final decision based
on the written evidence, or a prerecoupment hearing.
On April 15, 2014 appellant requested a prerecoupment hearing and telephone
conference. In an overpayment recovery questionnaire, he challenged the existence and amount
of the overpayment and the finding that he was at fault. Appellant maintained that he telephoned
OWCP in January 2014 to inquire about the payments and OWCP told him that changing his
lump-sum request to a request to receive monthly payments altered the date the schedule award
expired. OWCP advised him that when he received less than the regular payment that would be
the final check.
During the telephone prerecoupment hearing, held on November 10, 2014, appellant and
counsel stipulated as to fact and amount of the overpayment. Counsel noted that appellant was
not informed that his schedule award payments were being changed to payments on the periodic
rolls. He also asserted that OWCP did not advise him of the change.
On December 8, 2014 appellant submitted financial information.
By decision dated January 20, 2015, an OWCP hearing representative determined that
appellant was at fault in the creation of an overpayment of compensation in the amount of
$7,347.32 from November 11, 2013 to March 8, 2014. She found that the December 7, 2012
decision put him on notice of the ending date of his schedule award compensation and that he
consequently knew or should have known that he was not entitled to compensation after that
date. The hearing representative instructed appellant to repay the overpayment in full.
LEGAL PRECEDENT
Under OWCP regulations, waiver of the recovery of an overpayment may be considered
only if the individual to whom it was made was not at fault in accepting or creating the
overpayment.4 The fact that the overpayment was the result of error by OWCP or another
government agency does not by itself relieve the individual who received the overpayment of

4

20 C.F.R. § 10.433(a).

3

liability for repayment if the individual also was at fault for receiving the overpayment.5 Each
recipient of compensation benefits is responsible for taking all reasonable measures to ensure
that payments he or she received from OWCP are proper. The recipient must show good faith
and exercise a high degree of care in reporting events that may affect entitlement to or the
amount of benefits. A recipient who has done any of the following will be found to be at fault
with respect to creating an overpayment: (1) made an incorrect statement as to a material fact
which he or she knew or should have known to be incorrect; (2) failed to provide information
which he or she knew or should have known to be material; or (3) accepted a payment which he
or she knew or should have known to be incorrect (this provision applies only to the overpaid
individual).6
Whether or not OWCP determines that an individual was at fault with respect to the
creation of an overpayment depends on the circumstances surrounding the overpayment. The
degree of care expected may vary with the complexity of those circumstances and the
individual’s capacity to realize that he is being overpaid.7
ANALYSIS
Appellant, through counsel, stipulated that he received an overpayment of compensation
in the amount of $7,347.32 for the period November 11, 2013 to March 8, 2014, but challenged
the finding that he was at fault in creating the overpayment. OWCP determined that he was at
fault because he accepted compensation benefits that he knew or should have known to be
incorrect. It found that the December 7, 2012 schedule award decision clearly identified the
expiration date of the schedule award as November 11, 2013. The Board finds, however, that
OWCP did not support its finding of fault because of its interruption of his schedule award
payments after he requested a lump-sum payment. This complicated the payment process.
Appellant requested a lump-sum payment in lieu of monthly compensation for his
schedule award. On January 4, 2013 OWCP stopped paying him compensation for his schedule
award based on his request for a lump sum. Appellant subsequently advised OWCP that he did
not want a lump-sum payment for the remainder of his schedule award. OWCP notified him on
February 6, 2013 that it was attempting to reinstate his schedule award payments. It again began
paying appellant monthly schedule award compensation on February 10, 2013. The February 10,
2013 payment covered the period January 13 to February 9, 2013. OWCP paid appellant
schedule award compensation using the periodic rolls as the computer system did not allow it to
reinstate the schedule award payments. It did not, however, stop payments on November 11,
2013 but instead continued to pay him compensation for the schedule award until March 8, 2014.
In response to OWCP’s preliminary determination that he was at fault in creating an
overpayment of compensation, appellant asserted that in January 2014 he telephoned OWCP to
ask about the continuing payments. He maintained that OWCP advised him that changing the
5

Id. at § 10.435(a).

6

Id. at § 10.433(a); see Kenneth E. Rush, 51 ECAB 116 (1999).

7

Id. at § 10.433(b); see also L.J., 59 ECAB 264 (2007).

4

lump-sum request back to a request for monthly payments altered the termination date of the
schedule award payments. Appellant related that OWCP informed him that he would recognize
the final installment because the benefit amount would be less than the usual amount of prior
payments.
The record indicates that on January 13, 2014 appellant left a message requesting to
speak with OWCP about his compensation. In a memorandum of a telephone call dated
January 13, 2014, an OWCP claims examiner advised appellant that based on the compensation
history he should have received the payment dated January 11, 2014. The January 13, 2014
report of telephone call, while not definitively establishing that OWCP told him that the ending
date of his schedule award had changed, lends support to his allegation.
Additionally, OWCP informed appellant on February 6, 2013 that it had not yet
reinstated his schedule award payments, given the confusion, it was reasonable for him to believe
that the correct date of his last schedule award payment had been altered by the interruption.
Consequently, it has not shown that he knew or should have known at the time he received the
schedule award payments subsequent to November 11, 2013 that they were inaccurate. OWCP
thus erred in finding that appellant was at fault in creating the overpayment.
The Board will set aside OWCP’s January 20, 2015 decision on the issue of fault. On
remand, OWCP must determine whether appellant is eligible for waiver of recovery of the
overpayment. The Board will remand the case for further development of the evidence regarding
his current financial circumstances and for an appropriate final decision on the issue of waiver.
CONCLUSION
The Board finds that OWCP has not established that appellant was at fault in creating the
overpayment of compensation in the amount of $7,347.32 for the period November 11, 2013 to
March 8, 2014. The case is remanded for further development on the issue of waiver of recovery
of the overpayment.

5

ORDER
IT IS HEREBY ORDERED THAT the January 20, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part and the case is
remanded for further proceedings consistent with this decision of the Board.
Issued: July 13, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees' Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

6

